ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeal of -                                       )
                                                    )
  Kirlin Builders                                   ) ASBCA No. 63033
                                                    )
  Under Contract No. W91278-17-F-0354               )
           T.O. No. W91278-17-D-0027                )
  APPEARANCES FOR THE APPELLANT:                      Douglas L. Patin, Esq.
                                                      Sabah K. Petrov, Esq.
                                                       Bradley Arant Boult Cummings LLP
                                                       Washington, DC

  APPEARANCES FOR THE GOVERNMENT:                      Michael P. Goodman, Esq.
                                                        Engineer Chief Trial Attorney
                                                       Kristine M. Knodel, Esq.
                                                       David C. Brasfield, Jr., Esq.
                                                        Engineer Trial Attorneys
                                                        U.S. Army Engineer District, Mobile

                                 ORDER OF DISMISSAL

         The dispute has been settled. The appeal is dismissed with prejudice.

         Dated: November 3, 2022




                                                BRIAN S. SMITH
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 63033, Appeal of Kirlin Builders,
rendered in conformance with the Board’s Charter.
Dated: November 4, 2022




                              PAULLA K. GATES-LEWIS
                              Recorder, Armed Services
                              Board of Contract Appeals




                          2